United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF THE TREASURY, OFFICE
OF THE COMPTROLLER OF THE
CURRENCY, Champaign, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-426
Issued: April 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2012 appellant filed a timely appeal of the October 11, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury on August 16, 2012 while in the performance of duty.
1
2

5 U.S.C. § 8101 et seq.

The Board lacks jurisdiction to review evidence for the first time on appeal. Appellant may submit that or
additional evidence or argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607. See 20 C.F.R. § 501(c)(1); J.T.,
59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes,
54 ECAB 373 (2003).

On appeal, appellant contends that medical evidence establishes that she had a diagnosed
medical condition causally related to her work-related motor vehicle accident.
FACTUAL HISTORY
On August 21, 2012 appellant, then a 59-year-old national bank examiner, filed a
traumatic injury claim alleging that on August 16, 2012 she sustained whiplash and neck,
shoulder and upper back injuries as a result of a motor vehicle accident. She was on her way
home from a bank examination when she was rear-ended. John A. Vivian, appellant’s
supervisor, stated that appellant did not lose any time from work and that she was injured in the
performance of duty.
In a September 17, 2012 letter, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she submit factual and medical evidence,
including a medical report containing a diagnosis of her condition and rationale explaining how
the condition was caused or aggravated by the work incident. OWCP requested that the
employing establishment submit any medical evidence regarding treatment appellant received at
its medical facility and an accident report regarding the August 16, 2012 incident.
In an attending physician’s report dated August 22, 2012, Dr. Terry A. Ward, a
chiropractor, obtained a history of the August 16, 2012 incident. He advised that appellant had a
history of neck and upper back pain. Dr. Ward listed examination findings and diagnosed
cervical spine capsular injury with cervical and thoracic spine sprain and strain and suboccipital
headache. He advised that the diagnosed conditions were not caused or aggravated by an
employment activity. Dr. Ward stated that appellant’s injury was status post the motor vehicle
accident. He related that there was a possibility of ongoing spinal pain and dysfunction resulting
from a soft tissue injury postrear impact of the motor vehicle accident. Dr. Ward advised that
acceleration-deceleration cervical spine injuries had a high incidence of residual spinal
dysfunction.
Appellant submitted a vehicle accident report forms.
In an October 11, 2012 decision, OWCP accepted that the August 16, 2012 incident
occurred as alleged. It denied appellant’s claim, finding insufficient medical evidence to
establish that she sustained a diagnosed medical condition causally related to the accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

2

specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.10 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.11
ANALYSIS
The Board finds that appellant did not meet her burden of proof. OWCP accepted that
the August 16, 2012 motor vehicle accident occurred, as alleged. In order for appellant to
establish that she sustained an employment-related injury, she must submit a medical report from
a physician with an accurate history of injury, a diagnosis of her condition and rationalized
medical opinion that explains how her medical condition was caused by the accepted motor
vehicle accident.12
Appellant submitted an August 22, 2012 attending physician’s report from her
chiropractor, Dr. Ward. Section 8101(2) of FECA provides that the term physician includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

James Mack, 43 ECAB 321 (1991).

12

Supra notes 8 and 9.

3

to exist and subject to regulation by the Secretary.13 Dr. Ward diagnosed cervical spine capsular
injury with cervical and thoracic spine sprain and strain, and suboccipital headache status post
the accepted August 16, 2012 motor vehicle accident. As he did not diagnose spinal subluxation
based on an x-ray, Dr. Ward is not a physician as defined under FECA and his opinion regarding
causal relationship lacks any probative medical value.14 No other medical evidence was
submitted.
Appellant has the burden to submit medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed and medical evidence
establishing that the diagnosed condition is causally related to the implicated employment
factors. The Board finds that she failed to submit any competent medical evidence pertaining to
her claim of injury. On September 17, 2012 OWCP informed appellant of the deficiencies in the
evidence, but she did not submit any medical evidence to establish her claim. Appellant did not
establish a claim for compensation.15
On appeal, appellant contended that previously submitted medical evidence and newly
submitted medical evidence, established that she had a diagnosed medical condition causally
related to her work-related motor vehicle accident. As noted, while the record supports the
incident occurred on August 16, 2012, the record contains no medical evidence of record at the
time of OWCP’s October 11, 2012 decision to establish that the accepted employment incident
caused or aggravated a diagnosed medical condition.16
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury on August 16, 2012 while in the performance of duty.

13

5 U.S.C. § 8102(2); see also E.W., Docket No. 09-6 (issued February 17, 2009); Sean O Connell, 56 ECAB
195 (2004).
14

See T.B., Docket No. 12-244 (issued June 8, 2012); Michelle Salazar, 54 ECAB 523 (2003).

15

See Donald W. Wenzel, 56 ECAB 390 (2005).

16

See supra note 12.

4

ORDER
IT IS HEREBY ORDERED THAT the October 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

